Haskell, J.
In trespass for assault upon and for soliciting 'the plaintiff, a married woman, to commit adultery with the defendant, can he be permitted to show specific acts of unchastity ,by her with other men prior to the alleged assault, in mitigation of damages, and to rebut the probability of alleged force ?
*405At the trial the court excluded the evidence, and the learned counsel for the defendant in the opening paragraph of their brief say: “We are aware that the ruling was in accordance with the
law of half a century ago.” The court is not aware of any change in the law since that time. No statute intervenes; nor is the reason for the rule less cogent now than it always has been; whereby the rule is obsolescent, even.
Evidence tending to show the plaintiff’s general reputation for unchastity was admitted. Persons seeking damages in actions of this sort must be prepared to defend their general character; but are not required to come ready to explain the various specific questionable acts of their lives, and to rebut false accusations, of which they can have no premonition. It would be a hard rule that would compel a plaintiff to defend every act of his life, as the price of justice.

Exceptions overruled.

Peters, C. J., Walton, Danforth, Virgin and Emery, JJ'., concurred.